Citation Nr: 1041263	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  05-09 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a sleep disorder.  

4.  Entitlement to an increased rating for a psychological 
disorder, to include depression and dysthymic disorder, currently 
rated as 10 percent disabling.  

5.  Entitlement to an increased rating for an anaphylactic bee 
sting allergy, currently rated as 0 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to February 
1973.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Cleveland, Ohio, VA 
Regional Office (RO).  

The Veteran testified at an RO hearing in August 2004.  In 
addition, the Veteran testified before the undersigned Veterans 
Law Judge in Washington, D.C., via videoconference in May 2010.  
A transcript of each of the hearings has been associated with the 
claims file.  

The Board notes that service connection for a heart 
disorder was denied in a November 2005 rating decision.  
The Veteran filed a notice of disagreement and a statement 
of the case was issued in November 2007 and resent in 
December 2007.  In correspondence received in July 2008, 
the Veteran asserted that he has a heart and lung disorder 
related to the service-connected anaphylactic bee sting 
allergy.  This issue is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran seeks entitlement to service connection for bilateral 
hearing loss and tinnitus due to in-service noise exposure, and 
asserts entitlement to a sleep disorder, to include as secondary 
to the service-connected anaphylactic bee sting allergy.  In 
addition, he asserts that his symptoms associated with both the 
service-connected psychological disorder, to include depression 
and dysthymic disorder, and service-connected anaphylactic bee 
sting allergy have increased in severity.  

Initially, as reflected in a June 2001 Board decision, service-
connection for an anaphylactic bee sting allergy was established 
based on the Veteran's reaction to a bee sting during a period of 
active duty training (ACDUTRA).  The dates of ACDUTRA are not 
verified in the claims file.  

The February 1972 service entrance examination report shows that 
the ears and drums, and mouth and throat were normal.  The 
January 1973 separation examination report notes a 1-inch scar 
over the bridge of the nose.  The ears and drums, mouth and 
throat were normal.  Neurologic examination was normal.  
Audiologic evaluation results do not show a hearing loss 
disability for VA compensation purposes.  The Board notes that 
for purposes of applying VA laws, impaired hearing is considered 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

At the hearing, the Veteran testified to having noticed an onset 
of tinnitus, hearing loss and a sleep disorder during service.  
Transcript at 3 (2010).  He stated that while his military 
occupational specialty (MOS) was supply clerk, his duty station 
at an identified Strategic Air Command (SAC) base was adjacent to 
the flight line, exposing him to noise and vibrations from B52s 
and other aircraft, to include helicopters and jets, with similar 
noise exposure in his barracks, located about 1/4 mile from the 
flight line.  Id at 5-9.  

The Board notes that private records, dated in February 2004, 
reflect sensorineural hearing loss and tinnitus, and a history of 
noise exposure during service was noted, and an operation report 
shows that the Veteran underwent a right tympanotomy with ear 
tubing.  A March 2005 VA record notes that the tube fell out the 
right ear and that the Veteran complained that the ear, 'rings' 
and was plugged, and an April 2007 record notes chronic otitis 
externa.  

In addition, the Veteran testified that he underwent periodic 
physicals and/or hearing evaluations during both National Guard 
service, as well as in association with his employment at an 
identified foundry where he worked from 1973 to 1989.  Id at 10-
12 & 17.  These records have not been associated with the claims 
file.  

In this case, there is relevant evidence in regard to hearing 
loss and tinnitus, and the evidence is insufficient for a 
determination.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Thus, the Veteran should be afforded a VA examination in 
association with the claims of entitlement to service connection 
for bilateral hearing loss and tinnitus.  

In regard to sleep apnea, a July 2003 VA record reflects moderate 
sleep apnea.  VA records, dated in January 2006, reflect 
diagnoses of dysthymia, and rule out "mood disorder (depression) 
related to medical condition (sleep apnea)."  As noted, the 
Veteran has a service-connected psychological disorder, to 
include depression, and service connection may be granted, on a 
secondary basis, for a disability, which is proximately due to, 
or the result of an established service-connected disorder.  38 
C.F.R. § 3.310 (2010).  Similarly, any increase in severity of a 
nonservice-connected disease or injury that is proximately due to 
or the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

In addition, the Veteran testified that he had relevant tests 
done in association with his sleep problems at an identified 
private facility in March 2010.  Transcript at 23 (2010).  These 
records are not associated with claims file.  

The Veteran further testified that he initially noticed sleep 
problems following the service-connected anaphylactic bee sting 
allergy during service and began waking up with a dry mouth and 
feeling fatigued.  Id. at 22 (2010).  The Board notes that while 
the October 2008 supplemental statement of the case reflects 
adjudication of the claim on a direct and secondary basis, the 
July 2008 VA opinion obtained does not include an opinion as to 
whether a sleep disorder, including apnea, had an onset during 
service.  

In that regard, the VA examiner noted a typical presentation of 
adult onset sleep apnea, and stated that the known strong risk 
factors - obesity, age, comorbidity, diabetes, and impotence, 
indicated that the usual causes for sleep apnea were present.  
The examiner stated that while bee stings may cause acute 
swelling and obstruction of the throat, such would not be present 
as a chronic, nightly and sleep-related apnea, as found in the 
Veteran's case.  The examiner noted that adherence to a 
continuous positive airway pressure (CPAP) device was not 
optimal, adding that failure to use the CPAP was not the result 
of bee stings or of medications for a psychiatric disorder, and 
that a rash on the face may occur with CPAP therapy and is 
managed by adherence to the plan of cleaning the mask or by 
changing the mask.  The examiner stated that there is no 
connection between exposure to a bee string and a rash secondary 
to CPAP use.  

The Court has held that once VA undertakes a duty to provide a 
medical examination, due process requires VA to notify the 
claimant prior to the adjudication of the claim of any inability 
to obtain evidence sought (including a VA examination with 
medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), 
citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); 
Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the 
Board's duty to return an inadequate examination report "if 
further evidence or clarification of the evidence ... is 
essential for a proper appellate decision").  In light of the 
Veteran's assertion as to the onset of a sleep disorder during 
service, the Board finds that the July 2008 VA examination report 
and opinion to be inadequate for a determination in regard to the 
issue of entitlement to service connection in that regard.  Thus, 
an opinion should be obtained, stated in the positive or negative 
in the specific terms noted in paragraph number 4 below, in 
regard to whether a sleep disorder, to include apnea, is 
etiologically related to in-service disease or injury, or 
otherwise related to service.

In addition, the Veteran testified that he has psychiatric 
treatment every three months at an identified VA facility.  
Transcript at 30.  These records have not been associated with 
the claims file.  

The Board notes that an April 2003 VA examination report shows a 
Global Assessment of Functioning (GAF) rating of 60.  A February 
2005 VA record reflects a GAF of 42, and in a January 2006 VA 
record, a GAF of 45 was assigned.  A March 2007 VA record notes a 
GAF of 55, and an October 2007 record reflects a GAF of 55.  

The May 2008 VA examination report notes that the Veteran was 
clearly depressed, suffered from anxiety, and had a multitude of 
somatic concerns, and the examiner added that while many of the 
concerns were linked with his medical disorders, the Veteran 
lacked insight into the causes of his emotional problems and 
tended to react to stress by developing physical symptoms, and an 
increase in the severity of psychiatric symptoms since April 2003 
was identified.  The examiner further stated that while the 
Veteran likely feared being stung by bees because of his past 
allergic reactions, it is unlikely that the fear was responsible 
for the increase in his depression and that his medical problems 
were most responsible for his increased depression.  The 
diagnosis entered was major depressive disorder and a GAF of 50 
was assigned.  

The Board notes that while not required to remand an appealed 
claim solely because of the passage of time since an otherwise 
adequate examination report was prepared, in this case, the 
Veteran has asserted that service-connected psychological 
symptoms, as well as symptoms in association with the service-
connected anaphylactic bee sting allergy, have undergone an 
increase in severity since the most recent examination.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should compile a complete list of 
all verified periods of service, identifying 
the duty status and branch of service for 
each period listed, to include all periods of 
active duty and ACDUTRA.  Verification of all 
periods of service listed should be 
documented in the claims file and the list 
should be associated with the claims file.

2.  The AOJ should attempt to obtain the 
reports of physical examinations, to include 
audiologic test results, in association with 
National Guard service, as well as any other 
available active service records that have 
not been associated with the claims file.  
All efforts in this regard should be 
documented in the claims file and all records 
obtained should be associated with the claims 
file.  

3.  The AOJ should attempt to obtain the 
identified foundry at which the Veteran was 
employed, and the private treatment records 
identified pertaining to sleep apnea, to 
include records in that regard, dated in 
March 2010.  All efforts in this regard 
should be documented in the claims file and 
all records obtained should be associated 
with the claims file.  

4.  The AOJ should obtain all relevant up-to-
date VA records that have not been associated 
with the claims file.  All records obtained 
should be associated with the claims file.  

5.  After completion of the above to the 
extent possible, the AOJ should schedule the 
Veteran for a VA audiologic examination to 
determine the nature and etiology of 
bilateral hearing loss and tinnitus.  The 
claims file should be available for review in 
conjunction with the examination and the 
examiner's attention should be directed to 
this remand.  All necessary tests should be 
accomplished.  The AOJ should request that 
the VA examiner express an opinion in terms 
of whether it is "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood) that any bilateral 
hearing loss or tinnitus is related to 
service, to include any in-service noise 
exposure.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.  

6.  After completion of number 1 and 2 above 
to the extent possible, the AOJ should return 
the claims file to the July 2008 VA examiner, 
if available; otherwise another VA examiner.  
The AOJ should request that the VA examiner 
express an opinion in terms of whether it is 
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that a sleep disorder, to include apnea, had 
an onset during service.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.  

7.  The AOJ should schedule the Veteran for a 
VA examination to determine the degree of 
impairment due to the service-connected 
psychological disorder and the service-
connected anaphylactic bee sting allergy.  
The claims file should be made available for 
review in conjunction with the examination 
and the examiner's attention should be 
directed to this remand.  All necessary tests 
should be accomplished.  The examiner should 
provide an opinion in regard to the degree 
impairment due to the service-connected 
psychological disorder and the service-
connected anaphylactic bee sting allergy, to 
include an opinion as to whether service-
connected disabilities preclude the Veteran 
from maintaining gainful employment.  If any 
increase in the degree of impairment is 
identified during the relevant period, the 
date of the increase should be reported, to 
the extent possible.  

8.  In light of the above, the claims should 
be readjudicated.  The AOJ should review all 
development for compliance with this remand 
and review all opinions obtained for 
adequacy.  Any further development required 
in that regard should be accomplished prior 
to returning the claims file to the Board.  
If the benefits sought on appeal remain 
denied, a supplemental statement of the case 
should be issued and the Veteran afforded a 
reasonable opportunity in which to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

